IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 46434

STATE OF IDAHO,                                 )
                                                )   Filed: May 16, 2019
       Plaintiff-Respondent,                    )
                                                )   Karel A. Lehrman, Clerk
v.                                              )
                                                )   THIS IS AN UNPUBLISHED
EDWARD RAY ROWETT,                              )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Samuel Hoagland, District Judge.

       Judgment of conviction and unified sentence of fifteen years, with a minimum
       period of confinement of three years, for sexual abuse of a minor under sixteen
       years of age, affirmed; order denying I.C.R. 35 motion for reduction of
       sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Elizabeth A. Allred,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; LORELLO, Judge;
                               and BRAILSFORD, Judge
                  ________________________________________________

PER CURIAM
       Edward Ray Rowett pled guilty to sexual abuse of a minor under sixteen years of age.
I.C. § 18-1506. In exchange for his guilty plea, an additional charge was dismissed. The district
court sentenced Rowett to a unified term of fifteen years, with a minimum period of confinement
of three years. Rowett filed an I.C.R 35 motion, which the district court denied. Rowett appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.

                                                1
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Rowett’s Rule 35 motion. A
motion for reduction of sentence under Rule 35 is essentially a plea for leniency, addressed to the
sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.         State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the record, including
any new information submitted with Rowett’s Rule 35 motion, we conclude no abuse of
discretion has been shown.
        Therefore, Rowett’s judgment of conviction and sentence, and the district court’s order
denying Rowett’s Rule 35 motion, are affirmed.




                                                     2